COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '              No. 08-14-00308-CV
 IN RE: ROSA SERRANO,
 INDIVIDUALLY,                                  '         AN ORIGINAL PROCEEDING

                              Relator.          '                IN MANDAMUS
                                                '


                                         JUDGMENT

       The Judgment issued on December 19, 2014 is withdrawn and the following is the

Judgment of this court.

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Virgil Mulanax, Judge of the County Court at Law No. 7 of El Paso,

Texas, and concludes that Relator=s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 15TH DAY OF JANUARY, 2015.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)